In actions inter alia for specific performance of a real estate sales contract, Clifford M. Barber, the vendor, appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Orange County, dated January 28, 1976, as denied his motion for summary judgment in Actions Nos. 1 and 2 and (2) a further order of the same court, dated April 23, 1976, as, upon granting his motion "to renew and/or reargue”, adhered to the original determination. Appeal from the order dated January 28, 1976 *681dismissed as academic: That order was superseded by the order dated April 23, 1976. Order dated April 23, 1976 affirmed insofar as appealed from. Respondent Forestiere is awarded one bill of $50 costs and disbursements to cover both appeals. Triable issues of fact have been raised which preclude the granting of summary judgment to the vendor. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.